Title: From James Madison to William Jones, 16 September 1813
From: Madison, James
To: Jones, William


Dear SirMontpelier Sepr. 16. 1813.
I have just recd your favor of the 14th. The victory of the Enterprize is a just subject of congratulations, the more so as succeeding the loss of the Chesapeake, and giving to that event, the more decided character of an exception, resulting from unpropitious circumstances, not a check to our maritime triumphs. I hope tomorrows mail will bring another proof, from the successful gallantry of our squadron on Lake Ontario. Genl. Armstrong, in his letter of the 6th. from Sackets harbour, says that Prevosts had returned to Kingston. He gives an encouraging view of our preparations for the meditated enterprize; adding that “if Chauncy either fight to advantage or do not fight at all, we shall be in a condition to execute it.” I inclose for your perusal a letter from the W. I. which contains some facts & remarks which entitle it to perusal; after which be so good as to return it. Accept my sincere esteem & best wishes
James Madison
